      Case: 4:18-cv-02055 Doc. #: 1 Filed: 12/10/18 Page: 1 of 9 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JUSTINE THOMPSON                             )
                                             )
       Plaintiff,                            )
                                             )      Case No.
v.                                           )
                                             )
B & B CARGO, INC.,                           )
                                             )
and                                          )
                                             )      JURY TRIAL DEMANDED
GURJIT SINGH,                                )
                                             )
and                                          )
                                             )
THE ZIEGENFELDER COMPANY,                    )
                                             )
and                                          )
                                             )
TOTAL QUALITY LOGISTICS, LLC,                )
                                             )
and                                          )
                                             )
JOHN DOE,                                    )
                                             )
       Defendants.                           )

                                  ORIGINAL COMPLAINT

       COMES NOW the Plaintiff, Justine Thompson, by and through her attorneys, Matthew J.

Sill and Sill Law Group, and for her complaint allege as follows:

                                           PARTIES

        1.     Plaintiff Justine Thompson is a resident of Oklahoma.

       2.      Defendant B&B Cargo, Inc., is a California Corporation with its principal place of

business in the State of California and as such a citizen of California being authorized to do

business in the State of Missouri and doing business in the State of Missouri as a transportation
      Case: 4:18-cv-02055 Doc. #: 1 Filed: 12/10/18 Page: 2 of 9 PageID #: 2



company operating tractor trailers on the roadways in the State of Missouri including at or near

the intersection of Interstate 44 and Route U in Phelps County, Missouri and at all times relevant

hereto operated by and through its agent, servant, and/or employee Gurjit Singh who was at all

times relevant herein, operating in the course and scope of such agency, servitude and/or

employment.

       3.      Defendant Gurjit Singh is a citizen and resident of the County of Queens, State of

New York and at all times relevant hereto was an agent, servant and/or employee of Defendants

B&B Cargo, Inc., The Ziegenfelder Company and/or Total Quality Logistics, LLC, was at all times

relevant herein, acting in the course and scope of his agency, servitude and/or employment.

       4.      Defendant, The Ziegenfelder Company, is a West Virginia Corporation with its

principle place of business in the State of West Virginia, doing business in the state of Missouri

including at or near the intersection of Interstate 44 and Route U in Phelps County, Missouri.

       5.      Defendant Total Quality Logistics, LLC, is an Ohio Corporation with its principle

place of business in the state of Ohio, doing business in the State of Missouri, including at or near

the intersection of Interstate 44 and Route U in Phelps County, Missouri.

       6.      At all pertinent times Defendant, The Ziegenfelder Company, acted by and through

its actual and apparent agents and servants including, but not limited to, the Defendants B&B

Cargo, Inc., Gurjit Singh, and Total Quality Logistics, LLC.

       7.      At all pertinent times Defendant Total Quality Logistics, LLC acted by and through

its actual and apparent agents and servants including, but not limited to, the Defendants B&B

Cargo, Inc., Gurjit Singh, and The Ziegenfelder Company.

       8.      Defendant John Doe is a yet to be identified agent, servant and/or employee of the

Defendants B&B Cargo, Inc., Gurjit Singh, Total Quality Logistics, LLC, and/or The Ziegenfelder



                                                 2
 
       Case: 4:18-cv-02055 Doc. #: 1 Filed: 12/10/18 Page: 3 of 9 PageID #: 3



Company, who at all times relevant herein was a resident of the State of California and was acting

in the course and scope of his agency, servitude, and/or employment.

                                 JURISDICTION AND VENUE

       9.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. ⸹ 1332(a) as complete

diversity of citizenship exists between the parties of this action and the amount in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs.

       10.     Venue is proper pursuant to 28 U.S.C. ⸹ 1391(a) in that the claims set forth herein

from the collision that occurred in the County of Phelps, State of Missouri, which is within the

judicial district of this honorable Court.

                                   GENERAL ALLEGATIONS

       11.     On or about July 23, 2017, Defendant Singh was operating a 2015 Volvo

Conventional Cab Semi-truck and trailer (“Truck”) owned and/or operated by Defendants B&B

Cargo, Inc, The Ziegenfelder Company and/or Total Quality Logistics, LLC and as traveling

westbound on I-44 at its intersection with Rt. U, Phelps County, Missouri.

       12.     On or about July 23, 2017, and at all times relevant herein Plaintiff, Justine

Thompson was a passenger in a vehicle travelling eastbound on I-44 in Phelps County, Missouri.

       13.     At the above-mentioned time and place, Defendant Singh – and Defendants B&B

Cargo, Inc, The Ziegenfelder Company and/or Total Quality Logistics, LLC operating by and

through Singh – negligently, recklessly and carelessly lost control of the truck, caused the truck to

cross the median and rollover into the path of eastbound I-44 oncoming traffic, causing it to collide

with the 2014 Toyota Camry, operated by Sarah Turner, in which Plaintiff Justine Thompson was

the owner and passenger occupying the right front seat.




                                                 3
 
       Case: 4:18-cv-02055 Doc. #: 1 Filed: 12/10/18 Page: 4 of 9 PageID #: 4



          14.   As a direct and proximate result of the Defendants’ negligence aforesaid, the

vehicles collided in the Eastbound lanes of Eastbound I-44.

          15.   As a direct and proximate result of Defendants’ negligence aforesaid, Plaintiff

Justine Thompson sustained severe, permanent, disabling and debilitating personal injuries,

disfigurement and emotional distress, which have required and in the future will require, medical

care and treatment.

          16.   As a direct and proximate result of Defendants’ negligence aforesaid Plaintiff

Justine Thompson sustained economic damages due to her inability to participate in gainful

employment.

          17.   As a direct and proximate result of Defendants’ negligence aforesaid, Plaintiff

Justine    Thompson    sustained   property    damage    to    her   2014   Toyota   Camry,   VIN

4T4BF1FK4ER358225.

                                              COUNT I

                                     NEGLIGENT HIRING

          18.   Plaintiff realleges and reincorporates paragraphs 1-17 above as though fully set

forth herein.

          19.   Defendant, John Doe, an agent and/or employee of Defendants B&B Cargo, Inc,

The Ziegenfelder Company and/or Total Quality Logistics, LLC was negligent and careless in

hiring Defendant, Singh, in at least the following respects:

                a. Failing to review Defendant, Singh’s driving history, licensure, qualifications

                   and criminal history.

                b. Failing to properly train and supervise Defendant, Singh.

                c. Failing to properly monitor the conduct of Defendant, Singh on the job.



                                                 4
 
       Case: 4:18-cv-02055 Doc. #: 1 Filed: 12/10/18 Page: 5 of 9 PageID #: 5



                d. Failing to properly insure the safe operations by Defendant Singh of the truck

                     and trailer owned or leased by Defendants B&B Cargo, Inc, The Ziegenfelder

                     Company and/or Total Quality Logistics, LLC.

                e.    Failing to properly train Defendant Singh in proper loading and load weight

                     distribution of the truck and trailer owned by Defendants B&B Cargo, Inc, The

                     Ziegenfelder Company and/or Total Quality Logistics, LLC.

       WHEREFORE, Plaintiff Justine Thompson respectfully requests that this Court enter

judgment in Plaintiff’s favor for compensatory and punitive damages in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), together with interest, costs herein incurred, and all

such other and further relief as this Court deems just and proper.

Such other relief as may be just and equitable.

                                            COUNT II

                     NEGLIGENT OPERATION OF A MOTOR VEHICLE

       20.      Plaintiff realleges and reincorporates paragraphs 1-19 above as though fully set

forth herein.

       21.      The collision between the Truck, operated by Defendants B&B Cargo, Inc, The

Ziegenfelder Company and/or Total Quality Logistics, LLC and Singh, and the vehicle occupied

by Plaintiff Justine Thompson was a direct and proximate result of Defendants’ failure to use the

highest degree of care and the Defendants’ negligent, reckless and careless conduct in at least the

following respects:

                a. Defendants failed to keep a careful lookout;

                b. Defendants drove at an excessive speed;

                c. Defendants drove in a reckless manner;



                                                  5
 
       Case: 4:18-cv-02055 Doc. #: 1 Filed: 12/10/18 Page: 6 of 9 PageID #: 6



                d. Defendants failed to keep his vehicle under control;

                e. Defendants caused and allowed the tractor trailer to leave the roadway;

                f. Defendants failed to act to avoid a collision after danger of collision became or

                   should have become apparent;

                g. Defendants failed to slow or stop or swerve the tractor trailer in a safe manner

                   to avoid leaving the roadway, but nevertheless failed to avoid the incident with

                   the means available;

                h. Defendants failed to properly inspect and maintain the tractor and trailer

                   involved in this collision;

                i. Defendants failed to comply with applicable state and federal motor carrier

                   statutes and regulations; and

                j. Were otherwise carless and negligent.

       WHEREFORE, Plaintiff Justine Thompson respectfully requests that this Court enter

judgment in Plaintiff’s favor for compensatory and punitive damages in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), together with interest, costs herein incurred, and all

such other and further relief as this Court deems just and proper.

       Such other relief as may be just and equitable.

                                            COUNT III

                                    NEGLIGENCE PER SE

       22.      Plaintiff realleges and reincorporates paragraphs 1-21 above as though fully set

forth herein.




                                                   6
 
       Case: 4:18-cv-02055 Doc. #: 1 Filed: 12/10/18 Page: 7 of 9 PageID #: 7



       23.      The collision described herein was a direct and proximate result of the Defendants’

negligence per se in at least the following respects:

                a. Defendants drove at a speed that was too fast for conditions then existing as

                   required by MO. REV. STAT. ⸹304.012;

                b. Defendants operating by and through Singh failed to operate it s motor vehicle

                   in a careful and prudent manner as required by MO. REV. STAT ⸹304.012; and

                c. Defendants operating by and through Singh failed to operate its motor vehicle

                   at a reasonable speed, under the circumstances, so as not to endanger the life,

                   limb or property of another as required by MO. REV. STAT ⸹304.012.

       WHEREFORE, Plaintiff Justine Thompson respectfully requests that this Court enter

judgment in Plaintiff’s favor for compensatory and punitive damages in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), together with interest, costs herein incurred, and all

such other and further relief as this Court deems just and proper.

       Such other relief as may be just and equitable.

                                            COUNT IV

                                  NEGLIGENT BROKERING

       24.      Plaintiff realleges and reincorporates paragraphs 1-23 above as though fully set

forth herein.

       25.      The collision between the truck and the vehicle in which Plaintiff, Justine

Thompson was a passenger was the direct and proximate result of the negligence and carelessness

of the Defendants, The Ziegenfelder Company and/or Total Quality Logistics, LLC in brokering

the load carried by the truck at the time of the collision to an unsafe company and/or driver.




                                                  7
 
       Case: 4:18-cv-02055 Doc. #: 1 Filed: 12/10/18 Page: 8 of 9 PageID #: 8



       26.      The aforesaid conduct of Defendants, The Ziegenfelder Company and/or Total

Quality Logistics, LLC constitutes aggravated circumstances for which Plaintiff seeks additional

damages pursuant to Section 537.090 RSM0 1994.

       WHEREFORE, Plaintiff Justine Thompson respectfully requests that this Court enter

judgment in Plaintiff’s favor for compensatory and punitive damages in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), together with interest, costs herein incurred, and all

such other and further relief as this Court deems just and proper.

                                            COUNT V

                    NEGLIGENT SELECTION OF SHIPPING BROKER

       27.      Plaintiff realleges and reincorporates paragraphs 1-26 above as though fully set

forth herein.

       28.      The collision between the truck and the vehicle in which Plaintiff, Justine

Thompson, was a passenger was the direct and proximate result of Defendant’s, The Ziegenfelder

Company, failure to use the requisite degree of care in selecting a shipping broker.

       29.      The aforesaid conduct of Defendant, The Ziegenfelder Company, constitutes

aggravated circumstances for which Plaintiff seeks additional damages pursuant to Section

537.090 RSM0 1994.

       WHEREFORE, Plaintiff Justine Thompson respectfully requests that this Court enter

judgment in Plaintiff’s favor for compensatory and punitive damages in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), together with interest, costs herein incurred, and all

such other and further relief as this Court deems just and proper.




                                                 8
 
    Case: 4:18-cv-02055 Doc. #: 1 Filed: 12/10/18 Page: 9 of 9 PageID #: 9



                                       Respectfully submitted,

                                   By: s/Matthew J. Sill
                                       Matthew J. Sill, # 70617
                                       SILL LAW GROUP, PLLC
                                       1101 N. Broadway, Suite 102
                                       Oklahoma City, OK 73103
                                       Office: (405) 509-6300
                                       Fax: (405) 509-6268
                                       msill@fulmersill.com

                                       Attorney for Plaintiff

JURY TRIAL DEMANDED
ATTORNEY LIEN CLAIMED
 




                                      9
 
